Sognier, Judge.
This is a pro se appeal. Appellant received a 12-month sentence to the public works of Fulton County for child abandonment, suspended on condition that he pay weekly child support. He failed to pay and his suspended sentence to the public works of Fulton County was vacated for 24 hours, the suspension to be reinstated thereafter. Lowe appeals.
Although no enumeration of errors and brief was filed, we have examined the record and find no error.

Judgment affirmed.


Deen, P. J., and Pope, J., concur.

Theodore T. Lowe, Jr., pro se.
J. L. Webb, Assistant Solicitor, for appellee.